Citation Nr: 1214277	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-32 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral foot onychomycosis as secondary to service-connected type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from March 1982 to July 1982 and from September 1983 to February 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A review of the Virtual VA paperless claims processing system reveals additional VA medical evidence, which is pertinent to the present appeal. See e.g., February 2011 VA QTC examination (medical opinion in favor of secondary service connection for onychomycosis). 


FINDING OF FACT

In a March 2012 request, the Veteran withdrew his pending appeal pertaining to  service connection for bilateral foot onychomycosis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to service connection for bilateral foot onychomycosis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed his claim for service connection for bilateral foot onychomycosis as secondary to service-connected type II diabetes mellitus in September 2008. The claim was denied in May 2009, and the Veteran filed a timely NOD in July 2009. The RO issued an SOC in June 2010, and the Veteran filed a timely July 2010 Substantive Appeal (VA Form 9). The RO certified the appeal to the Board in August 2010.  

While the appeal was pending at the Board, the RO apparently received additional evidence, readjudicated the issue and granted secondary service connection for onychomycosis in a November 2011 rating decision. The RO assigned a 0 percent disability rating, effective August 30, 2010. The Veteran's request for dismissal of the appeal followed. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 . An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 . Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 . 

The Veteran's request to withdraw his appeal serves to remove the pending allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, and dismissal is warranted. 


ORDER

The appeal pertaining to service connection for bilateral foot onychomycosis is dismissed. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


